DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 13, 15, and 20 are objected to because of the following informalities:  on line 2 of claims 6 and 13, on line 12 of claim 15, and on line 3 of claim 20 there are two commas.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more computer memories" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 depend from claim 1.
Claim 8 recites the limitation "the one or more computer memories" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-14 depend from claim 8.
Claim 15 recites the limitation "the one or more computer memories" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 depend from claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 12-15, and 19-20 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (USP 8,737,908).
	Regarding claim 1 (AS BEST UNDERSTOOD), Smith discloses a system (see Figure 5) comprising:
one or more memories (see “a computer program” in column 4 lines 16-17);
one or more processors (see column 6 lines 1-5);
a set of instructions incorporated into the one or more memories, the set of instructions configuring the one or more processors to perform operations for configuring a smart booklet to monitor behavior or encourage adherence to a treatment and/or educational program (see column 6 lines 1-61), the operations comprising:
based on an activation of a detection feature of the smart booklet, detecting that one or more states of one or more pages of the smart booklet have changed (see column 6 lines 1-14);
updating a set of data items pertaining to the monitoring of the behavior or the adherence to the treatment and/or educational program based on the one or more states of the one or more pages that have changed (see column 6 lines 15-21), the set of data items being stored in the one or more computer memories (see “a computer program” in column 4 lines 16-17); and
based on the updating of the set of data items, applying a set of rules for selecting a notification from a plurality of notifications (see column 6 lines 30-35) stored in the one or more memories for communicating the notification via an output component of the smart booklet (see “speaker or earphone” in column 6 line 12).
	Regarding claim 5, Smith discloses the system of claim 1, wherein a presence of a medicine or a tab (see the pen tip in Figure 5) included on a removable page (see the page in Figure 5) or card inserted into the smart booklet (see “ink” in column 6 line 6) is recognized based on an analysis of a type of the removable page or card and input from one or more electronic sensors of the smart booklet (see column 6 lines 1-14).
	Regarding claim 6, Smith discloses the system of claim 1, wherein the set of rules are configured to identify a failure (see “incorrect” in column 6 line 32) of the adherence to the treatment program and/or educational program (see column 6 lines 32-35), the set of rules being received from an external system and stored in the one or more memories (see column 3 lines 64-67).
	Regarding claim 7, Smith discloses the system of claim 1, wherein the set of rules are configured to identify a type of the failure of the adherence to the treatment and/or educational program (see column 6 lines 32-35) and select the notification is based on a determination of a locale into which the smart booklet was distributed (see column 3 lines 64-67).
 	Regarding claim 8 (AS BEST UNDERSTOOD), Smith discloses a method comprising:
performing operations for configuring a smart booklet (see Figure 5) to monitor behavior or encourage adherence to a treatment and/or educational program (see column 6 lines 1-62), the operations comprising:
based on an activation of a detection feature of the smart booklet, detecting that one or more states of one or more pages of the smart booklet have changed (see column 6 lines 1-14);
updating a set of data items pertaining to the monitoring of the behavior or the adherence to the treatment and/or educational program based on the one or more states of the one or more pages that have changed (see column 6 lines 15-21), the set of data items being stored in the one or more computer memories (see “a computer program” in column 4 lines 16-17); and
based on the updating of the set of data items, applying a set of rules for selecting a notification from a plurality of notifications (see column 6 lines 30-35) stored in the one or more memories for communicating the notification via an output component of the smart booklet (see “speaker or earphone” in column 6 line 12).
	Regarding claim 12, Smith discloses the method of claim 8, wherein a presence of a medicine or a tab (see the pen tip in Figure 5) included on a removable page (see the page in Figure 5) or card inserted into the smart booklet (see “ink” in column 6 line 6) is recognized based on an analysis of a type of the removable page or card and input from one or more electronic sensors of the smart booklet (see column 6 lines 1-14).
	Regarding claim 13, Smith discloses the method of claim 8, wherein the set of rules are configured to identify a failure (see “incorrect” in column 6 line 32) of the adherence to the treatment program and/or educational program (see column 6 lines 32-35), , the set of rules being received from an external system and stored in the one or more memories (see column 6 lines 12-14).
	Regarding claim 14, Smith discloses the method of claim 8, wherein the set of rules are configured to identify a type of the failure of the adherence to the treatment and/or educational program (see column 6 lines 32-35) and select the notification is based on a determination of a locale into which the smart booklet was distributed (see column 3 lines 64-67).
	Regarding claim 15 (AS BEST UNDERSTOOD), Smith discloses a non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more controllers, cause the one or more controllers to perform operations for configuring a smart booklet to monitor behavior or encourage adherence to a treatment and/or educational program (see column 6 lines 1-62), the operations comprising:
based on an activation of a detection feature of the smart booklet, detecting that one or more states of one or more pages of the smart booklet have changed (see column 6 lines 1-14);
updating a set of data items pertaining to the monitoring of the behavior or the adherence to the treatment and/or educational program based on the one or more states of the one or more pages that have changed (see column 6 lines 15-21), the set of data items being stored in the one or more computer memories (see “a computer program” in column 4 lines 16-17); and
based on the updating of the set of data items,, applying a set of rules for selecting a notification from a plurality of notifications (see column 6 lines 30-35) stored in the one or more memories for communicating the notification via an output component of the smart booklet (see “speaker or earphone” in column 6 line 12).
	Regarding claim 19, Smith discloses the non-transitory computer-readable storage medium of claim 15, wherein a presence of a medicine or a tab (see the pen tip in Figure 5) included on a removable page (see the page in Figure 5) or card inserted into the smart booklet (see “ink” in column 6 line 6) is recognized based on an analysis of a type of the removable page or card and input from one or more electronic sensors of the smart booklet (see column 6 lines 1-14).
	Regarding claim 20, Smith discloses the non-transitory computer-readable storage medium of claim 15, wherein the set of rules are configured to identify a failure (see “incorrect” in column 6 line 32) of the adherence to the treatment program and/or educational program (see column 6 lines 32-35), , the set of rules being received from an external system and stored in the one or more memories (see column 6 lines 12-14).

Allowable Subject Matter
Claims 2-4, 9-11, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
5/20/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655